  Case 12-00149             Doc 51        Filed 03/13/19 Entered 03/13/19 14:00:41                           Desc Main
                                           Document     Page 1 of 12


                                UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                                  EASTERN
                                                 EASTERN  DIVISION
                                                         DIVISION

In Re CARNELL MARIE SMITH,                                )
                                                          )
                                                          )                               12-00149
                                                                    Bankruptcy No. ________________
                                                          )
                                       Debtor.            )         Chapter                    7
                                                                                        _______________


               COVER SHEET FOR APPLICATION FOR PROFESSIONAL COMPENSATION
                           (IN CASES UNDER CHAPTERS 7, 11 AND 12)


                                                 Jenner & Block LLP
Name of Applicant: ____________________________________________________________________________

                                                             Ronald R. Peterson, Chapter 7 Trustee
Authorized to Provide Professional Services to: ______________________________________________________

                                                     March 1, 2013 (retroactive to 2/21/2013)
Date of Order Authorizing Employment: ____________________________________________________________

Period for Which Compensation is Sought:
                    June 1
From _____________________________,         2013
                                         ________                                  July 31
                                                                through _____________________________, 2018
                                                                                                       ________

Amount of Fees Sought:          11,690.00
                              $_____________________________________________________________________

Amount of Expense Reimbursement Sought:              17.80
                                                    $_____________________________________________________

This is an:         Interim Application _______                                          ✔
                                                                    Final Application _______


If this is not the first application filed herein by this professional, disclose as to all prior fee applications:

Date                Period                        Total Requested               Total Allowed               Fees & Expenses
Filed               Covered                      (Fees & Expenses)            (Fees & Expenses)              Previously Paid




          March 13, 2019                                                     /s/ Ronald R. Peterson
                                                                    __________________________________________
Dated:
                                                                                      (Counsel)
  Case 12-00149       Doc 51       Filed 03/13/19 Entered 03/13/19 14:00:41         Desc Main
                                    Document     Page 2 of 12


                       UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 In re:                                          )    Chapter 7
                                                 )
 CARNELL MARIE SMITH,                            )    Case No. 12-00149
                                                 )
                         Debtor.                 )    Honorable A. Benjamin Goldgar
                                                 )
                                                 )    Hearing: April 17, 2019 at 10:00 a.m.
                                                 )

                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Wednesday, April 17, 2019, at 10:00 a.m., or as soon
thereafter as counsel may be heard, we shall appear before the Honorable A. Benjamin Goldgar or
any other judge sitting in his stead in Room 642 at the United States Bankruptcy Court for the
Northern District of Illinois, located at 219 South Dearborn Street, Chicago, Illinois, and present
the attached Final Fee Application of Jenner & Block LLP, as Counsel for the Trustee, for
Payment of Compensation for Services Rendered and for Reimbursement of Expenses
Incurred. You may appear at that time and place if you see fit.

 Respectfully submitted,                        RONALD R. PETERSON, not individually
                                                but as but as Chapter 7 Case Trustee for the
                                                bankruptcy estate of Carnell Marie Smith



                                                By:         /s/Ronald R. Peterson
                                                              Ronald R. Peterson

 Ronald R. Peterson (02188473)
 Alexis N. Gabay (06199478)
 JENNER & BLOCK LLP
 353 N. Clark Street
 Chicago, IL 60654
 Telephone: (312) 840-7812
 Facsimile: (312) 840-7895

 Dated: March 13, 2019
  Case 12-00149      Doc 51    Filed 03/13/19 Entered 03/13/19 14:00:41           Desc Main
                                Document     Page 3 of 12


                               CERTIFICATE OF SERVICE

       I, Ronald R. Peterson, an attorney, certify that on Wednesday, March 13, 2019, I caused a

copy of the foregoing Notice of Motion and the Final Fee Application of Jenner & Block LLP,

as Counsel for the Trustee, for Payment of Compensation for Services Rendered and for

Reimbursement of Expenses Incurred to be served on each of the parties listed on the attached

Service List by the Court’s CM/ECF system or by First Class U.S. mail, postage prepaid, as

indicated.


                                                   /s/ Ronald R. Peterson
                                                       Ronald R. Peterson
 Case 12-00149      Doc 51     Filed 03/13/19 Entered 03/13/19 14:00:41       Desc Main
                                Document     Page 4 of 12


                                        SERVICE LIST

                                   In re Carnell M. Smith
                                     Case No. 12-00149

VIA ECF NOTIFICATION:

  •   Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
  •   Ronald Peterson rpeterson@jenner.com, lraiford@jenner.com
  •   Ronald R Peterson rpeterson@jenner.com,
      rpeterson@ecf.epiqsystems.com;docketing@jenner.com
  •   Ronald R Peterson rpeterson@jenner.com,
      rpeterson@ecf.epiqsystems.com;docketing@jenner.com
  •   Roman Sukley USTPRegion11.es.ecf@usdoj.gov,
      roman.l.sukley@usdoj.gov;cameron.g.gulden@usdoj.gov
  •   John D. VanDeventer jvandeventer@jenner.com


VIA U.S. MAIL:

Capital One Bank (USA), N.A. by American       City of Chicago Department of Revenue
InfoSource LP as agent                         Bureau of Parking Bankruptcy
PO Box 71083                                   121 N. LaSalle St., Room 107A
Charlotte, NC 28272-1083                       Chicago, IL 60602-1232

Cook County Law Magistrate / Chicago           IBM Lender Business
50 W. Washington St., Room 1001                14523 SW Millikan, Suite 200
Chicago, IL 60602-1316                         Beaverton, OR 97005-2352

IBM Lender Business Process                    Nissan Motor Acceptance Corporation
14523 SW Millikan, Suite 200                   Loss Recovery
Beaverton, OR 97005-2352                       PO Box 660366
                                               Dallas, TX 75266-0366

Seterus                                        Carnell Marie Smith
14523 SW Millikan, Suite 200                   5634 S. Hoyne
Beaverton, OR 97005-2352                       Chicago, IL 60636-1132

Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 S. Dearborn St., Room 873
Chicago, IL 60604-2027
  Case 12-00149         Doc 51      Filed 03/13/19 Entered 03/13/19 14:00:41          Desc Main
                                     Document     Page 5 of 12


                         UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 In re:                                           )    Chapter 7
                                                  )
 CARNELL MARIE SMITH,                             )    Case No. 12-00149
                                                  )
                          Debtor.                 )    Honorable A. Benjamin Goldgar
                                                  )
                                                  )    Hearing: April 17, 2019 at 10:00 a.m.
                                                  )

FINAL FEE APPLICATION OF JENNER & BLOCK LLP, AS COUNSEL FOR THE TRUSTEE,
          FOR PAYMENT OF COMPENSATION FOR SERVICES RENDERED
              AND FOR REIMBURSEMENT OF EXPENSES INCURRED

          Jenner & Block LLP (“Jenner”), counsel to Ronald R. Peterson, the chapter 7 trustee (the

“Trustee”) for the bankruptcy estate of the debtor in the above captioned case (the “Debtor”),

hereby submits this fee application for payment of compensation for services rendered and for

reimbursement of expenses incurred (the “Application”), seeking (i) allowance and payment of

$11,690.00 in fees for the period from June 11, 2013, through July 31, 2018, (the “Application

Period”), and (ii) approval and allowance of actual, reasonable and necessary expenses in the amount

of $17.80 incurred during the Compensation Period, pursuant to sections 328, 330, and 331 of title

11 of the United States Code (the “Bankruptcy Code”), Rule 2016 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), Rule 5082-1 of the Local Rules of the United

States Bankruptcy Court for the Northern District of Illinois (the “Local Rules”), and the United

States Trustee Fee Guidelines—Guidelines for Reviewing Applications for Compensation and

Reimbursement of Disbursements Filed under 11 U.S.C. § 330 (Appendix A to 28 C.F.R. § 58) (the

“UST Guidelines”). In support of this Application, Jenner hereby states as follows:
    Case 12-00149         Doc 51       Filed 03/13/19 Entered 03/13/19 14:00:41                      Desc Main
                                        Document     Page 6 of 12


                                              INTRODUCTION

         1.       This Court has jurisdiction over the Application pursuant to 28 U.S.C.

§ 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b). Venue is

proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         2.       The statutory predicates for the relief requested herein are sections 328, 330 and

331 of the Bankruptcy Code, as supplemented by Bankruptcy Rule 2016, and Local Rule 5082-1.

                                               BACKGROUND

         3.       On January 4, 2012, the Debtor filed a pro se petition for relief under chapter 7 of

title 11 of the United States Code (the “Case”). Thereafter, the United States Trustee for the

Northern District of Illinois appointed Ronald R. Peterson as Trustee (the “Trustee”) on or about

June 13, 2013.

         4.       On February 22, 2012, and March 28, 2012, a section 341 meeting of the creditors

took place.

         5.       The Trustee asked the debtor whether the information contained on her schedules

was truthful, accurate, fair and complete, and she answered in the affirmative. Upon examination

of the Debtor under oath, and review of the Debtor’s bankruptcy petition and attendant schedules,

the Trustee determined that there were no assets to be administered in the Estate.

         6.       On April 17, 2012, the Trustee filed a No Distribution Report in this bankruptcy

case (See Docket No. 19). The Debtor received a discharge by order of the Court on May 7, 2012

(Docket No. 22) and the bankruptcy case was closed on May 10, 2012 (See Docket 23).

         7.       On information and belief, the Debtor died in February 2013. 1



1
 Rule 1016 of the Federal Rules of Bankruptcy Procedure provides in part that “[d]eath or incompetency of the debtor
shall not abate a liquidation case under chapter 7 of the Code. In such event the estate shall be administered and the
case concluded in the same manner, so far as possible, as though the death or incompetency had not occurred.”


                                                          2
  Case 12-00149         Doc 51      Filed 03/13/19 Entered 03/13/19 14:00:41         Desc Main
                                     Document     Page 7 of 12


        8.      In June 2013, the Trustee received a tip from the Debtor’s daughter that the Debtor

had substantial liquid assets, estimated at $250,000, within the year prior to the Petition Date and

that she hid assets from the Trustee. The Trustee also received certain documents tending to

demonstrate the truth of the tipster’s assertions. The Debtor did not disclose these assets or the

transfer of these assets to keep them out of the bankruptcy estate in the section 341 meeting of the

creditors.

        9.      Upon the Trustee’s motion to reopen the case, this Court entered an Order to reopen

the Debtor’s bankruptcy case on July 3, 2013 (Docket No. 26). The Trustee was subsequently re-

appointed on July 29, 2013 (Docket No. 29).

        10.     On July 30, 2013, the Trustee moved the Court to authorize the employment of

Jenner as counsel to the Trustee (Docket No. 30).

        11.     On March 1, 2013, the Court entered a final order authorizing the retention of

Jenner, as of February 21, 2013 (Docket No. 32).

                     PAYMENT AND REIMBURSEMENT REQUESTED

        12.     Jenner submits this Application (a) for payment of compensation for actual,

reasonable, and necessary professional services performed by it as counsel to the Trustee during

the Application Period, and (b) for reimbursement of actual, reasonable, and necessary

disbursements made to pay expenses incurred in representing the Trustee during the Application

Period. This is Jenner’s first and final application.

        13.     During the Application Period, Ronald R. Peterson, and his associates and staff

attorneys at Jenner rendered 190.0 hours of legal services having a lodestar value of $70,624.00.

However, Jenner is only seeking compensation for 32.4 hours of services rendered having a value

of $11,690.00 in fees, calculated at their usual and customary hourly rates at the time of service.




                                                        3
  Case 12-00149       Doc 51     Filed 03/13/19 Entered 03/13/19 14:00:41             Desc Main
                                  Document     Page 8 of 12


This fee request does not include time that might be construed as duplicative or otherwise not

beneficial to the Trustee or the Debtor’s estates, which has already been eliminated by Jenner.

       14.     During the Application Period, litigation counsel Jason N. Knapp worked on this

matter. Jenner’s fees are reasonable based on the customary compensation charged by comparably

skilled practitioners in comparable non-bankruptcy cases in a competitive national legal market.

In accordance with the factors enumerated in section 330 of the Bankruptcy Code, the amount of

fees requested is fair and reasonable given: (a) the complexity of this case, (b) the time expended,

(c) the nature and extent of the services rendered, (d) the value of such services, and (e) the costs

of comparable services in a case not under the Bankruptcy Code.

       15.     During the Application Period, Jenner attorneys worked on issues arising from the

ownership and liquidation of real estate and personal property belonging to the Debtor’s estate,

appeared in court on behalf of the Trustee, and assisted in the valuation of property of the estate.

These issues included: a) the verification of the Debtor’s fraudulent schedules and identification

of hidden assets and b) recovery of property of the estate.

       16.     Mr. Knapp flew to Atlanta and deposed the Debtor’s daughter. He also deposed

the Debtor’s son.

       17.     As a result the Trustee determined that the Debtor had approximately $200,000 in

life insurance proceeds from the death of her husband and that she had hid the case in her closet.

She gave generous gifts to friends and family and approximately $40,000 to her son. In August

2014, the Court approved a settlement between the Trustee and the son whereby the son turned

over $11,000 to the estate. The settlement was based upon the son’s ability to pay.




                                                 4
  Case 12-00149          Doc 51   Filed 03/13/19 Entered 03/13/19 14:00:41           Desc Main
                                   Document     Page 9 of 12


       18.     The son also told the Trustee that the Debtor had made payments, much of it in cash

to friends and relatives and there were no records of the payments and he did not know the

recipients.

       19.     Jenner maintains computerized records of the time spent by all attorneys and

paraprofessionals incurred in connection with the representation of the Trustee in the Cases.

Copies of these computerized records are attached hereto as Exhibit A.

       20.     All of the services for which compensation is sought were rendered to the Trustee

solely in connection with the Case, in furtherance of the duties and functions of the Trustee, and

not on behalf of any individual creditor or other person.

       21.     Jenner has not entered into any agreement, express or implied, with any other party

for the purpose of fixing or sharing fees or other compensation to be paid for professional services

rendered in this case.

       22.     Jenner has not shared, or agreed to share, (a) any compensation it has received or

may receive with another party or person, other than with the members, counsel, and associates of

the firm, or (b) any compensation another person or party has received or may receive. No

promises have been received by Jenner or any member thereof as to compensation in connection

with these cases aside from that provided by the Bankruptcy Code.

       23.     The Trustee has reviewed and approved Jenner’s monthly fee statements prior to

the filing of this Application.

       24.     To the extent that time or disbursement charges for services rendered or

disbursements incurred relate to the Application Period, but were not processed prior to the

preparation of the Application, Jenner reserves the right to request additional compensation for

such services and reimbursement of such expenses.




                                                 5
  Case 12-00149       Doc 51     Filed 03/13/19 Entered 03/13/19 14:00:41            Desc Main
                                  Document     Page 10 of 12


                                    BASIS FOR PAYMENT

       25.     Professional services and expenses for which compensation and reimbursement are

sought were rendered and expended on behalf of the Trustee pursuant to chapter 7 of the

Bankruptcy Code. Jenner believes it is appropriate that it be compensated for the time spent and

reimbursed for the expenses incurred in connection with these matters. All of the fees and

expenses sought to be paid or reimbursed in this Application were actual, necessary, and

reasonable, and benefited the Debtor’s estates and creditors.

       26.     As set forth in Jenner’s retention application, the Trustee retained Jenner as his

counsel for the purpose of advising and representing the Trustee regarding the liquidation of estate

property and the administration of the estate.

       27.     Detailed descriptions of the day-to-day services provided and the time expended

performing such services are attached as Exhibit A.

       28.     Exhibit B itemizes all expenses incurred by Jenner on behalf of the Estate during

the Application Period.

               THE REQUESTED COMPENSATION SHOULD BE ALLOWED

       29.     The foregoing professional services rendered during the Application Period were

necessary and appropriate to assist the Trustee with the administration of the Case and were in the

best interests of the Debtor’s estate. The compensation requested for the foregoing services is

commensurate with the complexity, importance, and nature of the issues and tasks involved.

Jenner has taken significant efforts to ensure that its professional services were performed with

expedience, in an efficient manner, and without duplication of effort.




                                                 6
  Case 12-00149       Doc 51     Filed 03/13/19 Entered 03/13/19 14:00:41             Desc Main
                                  Document     Page 11 of 12


       30.     However, since Jenner was only able to recover $12,222 (Docket No. 43) and does

not wish to consume the Estate with legal fees, Jenner therefore agrees to a significant reduction

of fees and seeks $11,690.00 for the services it provided.

       31.     In preparing this Application, Jenner calculated the amount of time spent by its

attorneys in performing actual and necessary legal services for the Trustee. That data came directly

from computer printouts that are kept on each Jenner client. Time entries are kept on daily logs or

on computer hard drives. These entries are in turn used to produce the time records for this

Application. Jenner attorneys have reviewed the computer printouts for errors.

       32.     Section 330 provides that a court may award a professional employed under section

327 of the Bankruptcy Code “reasonable compensation for actual, necessary services rendered . .

. and reimbursement for actual, necessary expenses.” 11 U.S.C. § 330(a)(1). Section 330 also sets

forth the criteria for the award of such compensation and reimbursement:

               In determining the amount of reasonable compensation to be awarded, the court
               should consider the nature, the extent, and the value of such services, taking into
               account all relevant factors, including

                               (A)    the time spent on such services;

                               (B)    the rates charged for such services;

                                (C)   whether the services were necessary to the
                       administration of, or beneficial at the time at which the
                       service was rendered toward the completion of, a case under
                       this title;

                              (D)     whether the services were performed within
                       a reasonable amount of time commensurate with the
                       complexity, importance, and nature of the problem, issue, or
                       task addressed; and

                              (E)       whether the compensation is reasonable
                       based on the customary compensation charged by
                       comparably skilled practitioners in cases other than cases
                       under this title.



                                                 7
  Case 12-00149       Doc 51      Filed 03/13/19 Entered 03/13/19 14:00:41             Desc Main
                                   Document     Page 12 of 12


Id. § 330(a)(3).

       33.     In the instant case, Jenner respectfully submits that the services for which it seeks

compensation in this Application were necessary for and beneficial to the Trustee’s efforts in

administrating the Debtor’s estate, and necessary to and in the best interests of the Debtor’s estate.

       34.     In sum, the services rendered by Jenner were necessary and beneficial to the

Debtor’s estates, and were consistently performed in a timely manner commensurate with the

complexity, importance, and nature of the issues involved. Accordingly, approval of the final

compensation sought herein for the Application Period is warranted.

       WHEREFORE, Jenner respectfully requests: (i) allowance of compensation for

professional services rendered during the Application Period in the amount of $11,690.00 in fees,

(ii) allowance for actual and necessary expenses Jenner incurred during the Application Period in

the amount of $17.80; and (iii) authorization for the Trustee to pay Jenner for the professional

services rendered and expenses incurred during the Application Period.

  Respectfully submitted,                       RONALD R. PETERSON, not individually
                                                but as Chapter 7 Case Trustee for the
                                                bankruptcy estate of Carnell Marie Smith



                                                By:          /s/Ronald R. Peterson
                                                                Ronald R. Peterson
  Ronald R. Peterson (02188473)
  Alexis N. Gabay (06199478)
  JENNER & BLOCK LLP
  353 N. Clark Street
  Chicago, IL 60654
  Telephone: (312) 840-7812
  Facsimile: (312) 840-7895

  Dated: March 7, 2019




                                                  8
